     Case 1:20-cv-00731 Document 13 Filed 07/01/20 Page 1 of 1 PageID# 181



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


 NATIONAL ASSOCIATION OF
 IMMIGRATION JUDGES, affiliated with the
 International Federation of Professional and
 Technical Engineers,
                                                           Civil Action No. 20-cv-731
                Plaintiff,

        v.

 JAMES R. MCHENRY III, in his official
 capacity as Director of the Executive Office
 for Immigration Review,

                Defendant.


                   NOTICE OF INTENT TO SET HEARING DATE ON
                PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       Through undersigned counsel, Plaintiff National Association of Immigration Judges has

filed a motion for a preliminary injunction and seeks to present argument on that motion. Plaintiff’s

understanding is that during the COVID-19 pandemic, judges in the Alexandria Division of the

Eastern District of Virginia are hearing motions on different days. After a judge has been assigned

in this case, Plaintiff will submit a notice of hearing in accordance with Local Rule 7(E).

 July 1, 2020                                      Respectfully submitted,

  /s/ Victor M. Glasberg                            /s/ Ramya Krishnan
 Victor M. Glasberg (VA 16184)                     Ramya Krishnan*
 Victor M. Glasberg & Associates                   Stephanie Krent*
 121 S. Columbus Street                            Alex Abdo*
 Alexandria, VA 22314                              Knight First Amendment Institute
 T: (703) 684-1100                                   at Columbia University
 F: (703) 684-1104                                 475 Riverside Drive, Suite 302
 VMG@robinhoodesq.com                              New York, NY 10115
                                                   T: (646) 745-8500
                                                   F: (646) 661-3361
                                                   ramya.krishnan@knightcolumbia.org

 *pro hac vice application forthcoming             Counsel for the Plaintiff
